UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-29929 LIVE CURRENT MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 88-0346310 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 780 Beatty Street, Suite 307, Vancouver, British Columbia, V6B 2M1 Canada (604) 453-4870 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.o Yeso No The registrant is not yet subject to this requirement. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesþNo APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock 30,392,316 shares outstanding $.001 Par Value as of August 12, 2010 LIVE CURRENT MEDIA INC. REPORT ON FORM 10-Q QUARTER ENDED JUNE 30, 2010 TABLE OF CONTENTS PART I. Financial Information Item 1. Unaudited Financial Statements Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 Consolidated Statements of Operations for the periods ended June 30, 2010 and June 30, 2009 Consolidated Statement of Stockholders’ Equity for the periods ended June 30, 2010 and December 31, 2009 Consolidated Statements of Cash Flows for the periods ended June 30, 2010 and June 30, 2009 Notes to the Consolidated Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits Signatures Certifications 2 PART I – FINANCIAL INFORMATION Item 1: Financial Statements. LIVE CURRENT MEDIA INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 CONSOLIDATED BALANCE SHEETS CONSOLIDATED STATEMENTS OF OPERATIONS CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 3 LIVE CURRENT MEDIA INC. CONSOLIDATED BALANCE SHEETS Expressed In U.S. Dollars (Going Concern - See Note 1) June 30, 2010 December 31, 2009 ASSETS Current Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $Nil) Prepaid expenses and deposits Inventory Current portion of receivable from sales-type lease (Note 11) - Total current assets Property & equipment (Note 7) Website development costs (Note 8) Intangible assets Goodwill (Notes 4 and 6) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Accounts payable and accrued liabilities $ $ Deferred gains of amounts regarding Global Cricket Venture (Note 5) - Severance payable - Bonuses payable Due to shareholders of Auctomatic (Note 6) Convertible notes to shareholders of Auctomatic (Note 6) Current portion of notes to shareholders of Auctomatic (Note 6) - Deferred revenue Current portion of deferred lease inducements (Note 9) Other current liabilities - Total current liabilities Deferred income tax (Note 13) Deferred lease inducements (Note 9) Warrants (Note 10e) Long-term portion of notes to shareholders of Auctomatic (Note 6) - Other long-term liabilities - Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock (Note 10) Authorized: 50,000,000 common shares, $0.001 par value Issued and outstanding: 24,442,316 common shares (December 31, 2009 - 24,026,180) Additional paid-in capital Accumulated deficit ) ) Total Live Current Media Inc. stockholders' equity (deficit) ) Non-controlling interest Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity $ $ Commitments and Contingency (Notes 15 and 16) Subsequent Events (Note 18) See accompanying notes to consolidated financial statements 4 LIVE CURRENT MEDIA INC. CONSOLIDATED STATEMENTS OF OPERATIONS Expressed In U.S. Dollars Three Months Ended Three Months Ended Six Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 SALES Health and beauty eCommerce $ Domain name advertising Miscellaneous and other income Total Sales COSTS OF SALES Health and beauty eCommerce Total Costs of Sales (excluding depreciation and amortization as shown below) GROSS PROFIT OPERATING EXPENSES Amortization and depreciation Amortization of website development costs (Note 8) Corporate general and administrative ECommerce general and administrative Management fees and employee salaries Corporate marketing 29 ECommerce marketing Other expenses (Note 12) - Total Operating Expenses NON-OPERATING INCOME (EXPENSES) Gain on settlement of amounts due regarding Global Cricket Venture (Note 5) - - Gain from sales and sales-type lease of domain names (Note 11) Accretion interest expense (Note 6) - ) - ) Interest expense ) Interest and investment income 1 Impairment of Auction Software (Note 7) - ) - ) Foreign exchange gain (loss) ) Gain on disposal of property and equipment ) - ) - Total Non-Operating Income (Expenses) ) NET LOSS BEFORE TAXES ) Deferred tax recovery (Note 13) CONSOLIDATED NET LOSS ) ADD: LOSS ATTRIBUTABLE TO NON-CONTROLLING INTEREST NET LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD ATTRIBUTABLE TO LIVE CURRENT MEDIA INC. $ ) $ ) $ ) $ ) LOSS PER SHARE - BASIC AND DILUTED Basic Net Loss attributable to Live Current Media Inc. common stockholders $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic Diluted Net Loss attributable to Live Current Media Inc. common stockholders $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - Diluted See accompanying notes to consolidated financial statements 5 LIVE CURRENT MEDIA INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) Expressed In U.S. Dollars Live Current Media Inc. Stockholders Common stock Additional Paid-in Capital Accumulated Deficit Total Stockholders' Equity (Deficit) Non-Controlling Interest Total Equity (Deficit) Number of Shares Amount Balance, December 31, 2008 $ $ $ ) $ $
